                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JUNPENG YANG,                                            CASE NO. C18-0809-JCC
10                              Plaintiff,                    ORDER
11          v.

12   DEPARTMENT OF HOMELAND
     SECURITY, et al.,
13
                                Defendants.
14

15

16          This matter comes before the Court on Defendants’ motion to remand (Dkt. No. 10).

17   Having thoroughly considered the parties’ briefing and the relevant record, the Court hereby

18   GRANTS the motion for the reasons explained herein.

19   I.     BACKGROUND

20          Plaintiff Junpeng Yang is a citizen of the People’s Republic of China, and he resides in

21   the Western District of Washington. (Dkt. No. 1 at 2.) Plaintiff seeks naturalization as a citizen

22   of the United States. (Id. at 4.) Plaintiff applied for citizenship in December 2015, based on his

23   honorable service in the United States Army. (Id. at 4–5.) Plaintiff’s application was received by

24   Defendants Department of Homeland Security (“DHS”) and United States Citizenship and

25   Immigration Services (“USCIS”) on or before January 8, 2016. (Id. at 5.) Defendants scheduled

26   Plaintiff for a naturalization examination on January 13, 2016. (Id.) Two additional


     ORDER
     C18-0809-JCC
     PAGE - 1
 1   naturalization interviews were held on November 20, 2017 and March 12, 2018. (Id. at 11.) After

 2   Defendants refused to process Plaintiff’s naturalization application within the deadline required

 3   by statute, Plaintiff sought review from this Court. (Id. at 13–14.) Subsequent to filing a

 4   complaint seeking adjudication of his naturalization application, Plaintiff amended his complaint

 5   to add other claims, including a breach of contract claim. (See Dkt. No. 9.) Shortly thereafter,

 6   Defendants moved to remand the case to USCIS for it to adjudicate Plaintiff’s naturalization

 7   application. (Dkt. No. 10.)

 8   II.    DISCUSSION
 9          If USCIS has not made a determination on a naturalization application within 120 days
10   from the date that USCIS interviewed the applicant, the applicant may apply to the district court
11   for hearing on the matter. 8 U.S.C. § 1447(b). The Court is granted the authority to either
12   determine the naturalization application or remand the matter to USCIS with instructions to
13   adjudicate. Id. Oftentimes, when USCIS fails to meet its 120-day deadline, courts nevertheless
14   remand naturalization applications to USCIS for it to promptly adjudicate the matter. See, e.g.,
15   Maniulit v. Majorkas, 2012 WL 5471142, slip op. at 3 (N.D. Cal. 2012).
16          USCIS exceeded its 120-day deadline to determine Plaintiff’s naturalization application,
17   and Plaintiff sought this Court’s review of his application. (See Dkt. No. 1.) Ordinarily, courts
18   remand naturalization applications for USCIS to adjudicate. However, Plaintiff has asserted

19   other causes of action that the Court cannot remand because USCIS can only adjudicate

20   Plaintiff’s naturalization application. Because Defendants have nevertheless represented that they

21   will adjudicate Plaintiff’s naturalization within 14 days of remand (Dkt. No. 10 at 1), the Court

22   finds remand, and a corresponding stay of Plaintiff’s other claims, to be in the interest of judicial

23   economy.

24   III.   CONCLUSION

25          For the foregoing reasons, Defendants’ motion to remand (Dkt. No. 10) is GRANTED.

26   Defendants are ORDERED to adjudicate Plaintiff’s naturalization application within 14 days of


     ORDER
     C18-0809-JCC
     PAGE - 2
 1   remand. Within 30 days of the date this order is issued, Defendants are ORDERED to apprise the

 2   Court of the status of Plaintiff’s naturalization application.

 3           The case is STAYED pending resolution of Plaintiff’s naturalization application. Once

 4   the determination of Plaintiff’s naturalization application is finalized, the parties are ORDERED

 5   to move the Court to lift the stay in this case. The Clerk is DIRECTED to statistically close this

 6   case.

 7           DATED this 18th day of June 2019.




                                                            A
 8
 9

10
                                                            John C. Coughenour
11                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0809-JCC
     PAGE - 3
